Citation Nr: 1243640	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-26 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher disability rating for the service-connected degenerative disc disease (DDD) of the lumbar-sacral spine, initially rated as 10 percent disabling from October 28, 2008, and rated as 40 percent disabling from March 22, 2012.

2.  Entitlement to a total disability evaluation for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to November 1954.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In that decision, the RO granted service connection for a low back disability and assigned an initial 10 percent disability rating, effective from October 28, 2008.  

The Veteran initially requested to appear for a video conference hearing at the RO before a Veterans Law Judge sitting at the Board.  However, the Veteran subsequently requested to cancel the prior request in a written notice received at the RO in August 2010.

The Veteran's claim was remanded in December 2011 for additional evidentiary development, to include obtaining outstanding VA treatment records and affording the Veteran a VA orthopedic examination.  The requested development was completed and the Veteran's claim is before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Meanwhile, before the claim was returned to the Board, the RO issued a rating decision in August 2012 by which it granted an increased rating to 40 percent for the service-connected DDD of the lumbar spine with spondylolisthesis and spondylosis and chronic mechanical low back pain with arthritis.  The RO assigned an effective date of March 22, 2012 for the increase to 40 percent.  In addition, the August 2012 rating decision granted service connection for right and left lower extremity radiculopathy, and assigned 20 percent disability evaluations for each lower extremity, effective from March 22, 2012.  The Veteran was provided with appellate rights with respect to the ratings and effective dates assigned to the right and left lower extremity radiculopathy and the record does not show that the Veteran has, to date, appealed either the assigned ratings or the effective dates.  

The Veteran has an increased rating claim pending and has indicated that he is unemployable due to service-connected disabilities.  This raises the issue of a TDIU.  A TDIU is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU). Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran is not employed according to the most recent evidence of record.  Inasmuch as there is evidence of unemployability, a claim for a TDIU is raised by the record.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 22, 2012, the Veteran's service-connected lumbar spine disability was manifested by evidence of painful limitation of motion, lumbar flattening; but without evidence of spasm, guarding, ankylosis, radiation of pain, abnormal posture or gait.  The Veteran's range of motion of the lumbar spine was limited due to pain; however, the evidence does not demonstrate a combined range of motion of 120 degrees or less, or motion limited to 60 degrees or less (including the point at which pain begins); or, evidence of spasm, or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  

2.  As of March 22, 2012, the Veteran's service-connected lumbar spine disability has been manifested by limitation of motion to 30 degrees as a result of pain, with additional functional impairment due to flare-ups; and, intervertebral disc syndrome having a total duration of at least 6 weeks during a twelve month period.  Unfavorable ankylosis of the entire thoracolumbar spine has never been demonstrated.

3.  The Veteran has been awarded a separate grant of service connection for neurological manifestations as associated with the service-connected lumbar spine disability, with two 20 percent ratings assigned for each lower extremity, in addition to the 40 percent rating assigned for orthopedic manifestations of the service-connected low back disability, effective from March 22, 2012 - and these neurological and orthopedic ratings, when combined under the combined ratings table at 38 C.F.R. § 4.25, total 64%, which is slightly higher than a sole 60 percent rating that could be assigned under Diagnostic Code 5242 for incapacitating episodes of intervertebral disc syndrome lasting at least 6 weeks over a 12 month period.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for the service-connected lumbar spine disability, diagnosed as degenerative disc disease, are not met for any period of time covered by this claim prior to March 22, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5242, 5243 (2012).

2.  The criteria for an evaluation in excess of 40 percent for the service-connected lumbar spine disability, based on orthopedic manifestations, are not met for any period of time covered by this appeal on or after March 22, 2012.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5242, 5243 (2012).



I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Here, the Veteran filed his initial claim of service connection for a lumbar spine disability in October 2008.  In November 2008, the RO issued a duty-to-assist letter to the Veteran that provided the Veteran with notice of how to substantiate a claim of service connection, what evidence VA would obtain on behalf of the Veteran and what evidence the Veteran should provide.  In addition, the letter notified the Veteran about the assignment of disability ratings and effective dates for all grants of service connection.  In response, the Veteran submitted a medical opinion from a private doctor indicating that the Veteran's current disability of spondylolisthesis and L5-S1 lumbar radiculopathy was possibly related to an in-service injury.  The Veteran also provided information and authorization to obtain private treatment records.  The RO obtained these records and afforded the Veteran a VA examination in April 2009.  In a June 2009 rating decision, the RO granted service connection for degenerative disc disease of the lumbosacral spine with spondylolisthesis and spondylosis and chronic mechanical low back pain, and assigned an initial disability rating of 10 percent, effective from October 28, 2008.  The Veteran disagreed with that determination, and appealed the initial 10 percent rating assigned for the service-connected lumbar spine disability.  With regard to this increased rating claim, here, the Veteran is challenging the initial rating assigned following the grant of service connection for the lumbar spine disability.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The case was remanded in December 2011 for additional development of the record with respect to this issue.  In an August 2012 rating decision, the 10 percent rating was increased to 40 percent, for the service-connected lumbar spine disability, effective from March 22, 2012.  As the increase from 10 percent to 40 percent is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In addition to the increased rating, the RO also recognized that the Veteran's back disability included neurological manifestations and therefore awarded separate grants of service connection for right and left lower extremity radiculopathy with initial 20 percent ratings assigned for each lower extremity.  To the Board's knowledge, the Veteran did not disagree with those ratings.  The Veteran was notified of his appeal rights and to date, has not filed an appeal.  

In sum, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and afforded the Veteran the opportunity to give testimony before the Board.  The medical examination reports of April/May 2009 and March 2012 are adequate as they are based on a review of the history, a physical examination, and as information was provided that is sufficient to allow the Board to render an informed determination.  All known and available records relevant to the service-connected lumbar spine disability issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

As discussed above, the Veteran's claim was previously before the Board in December 2011 and remanded for additional evidentiary development, to include obtaining outstanding VA treatment records and affording the Veteran a VA examination.  The requested development was completed as directed, including obtaining up to date VA outpatient treatment records which have been added to the Veteran's claims file via his Virtual VA folder.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Thus, VA has complied with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

II.  Increased Rating

The Veteran contends that he is entitled to a higher initial evaluation for his service-connected lumbar spine disability.  The Veteran was originally granted service connection for DDD of the lumbar spine in the June 2009 rating decision currently on appeal.  The RO evaluated the Veteran's lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242 (degenerative arthritis of the spine) as 10 percent disabling, effective from October 28, 2008.  In August 2012, the RO increased the Veteran's disability evaluation to 40 percent under 38 C.F.R. § 5243 (intervertebral disc syndrome), effective from March 22, 2012.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Here, the RO switched code provisions and evaluated the Veteran's disability under Diagnostic Code 5243.  Although no specific explanation was offered for this change, it makes sense given that the original VA examination in April 2009 noted a diagnosis of degenerative disc disease, yet the RO assigned an initial rating based on degenerative joint disease under 5242, and not 5243.  Thus, it appears that the RO, in changing diagnostic codes at this point, was attempting to adjust the code based on the Veteran's diagnosis, as has been medically diagnosed since the effective date of service connection.  As such,  the Board will evaluate the Veteran's service-connected lumbar spine disability under all applicable rating criteria for the sake of completeness.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2012).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered.  In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  The Board has considered staged ratings in this case, and, as will be further discussed below, the evidence shows that the Veteran's lumbar spine disability warrants separate ratings based on distinct facts showing different ratings are warranted for distinct periods of time.  

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2011).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2012).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

Under the General Rating Formula for Diseases and Injuries of the Spine, (For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  A 20 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

In addition, several notes outline additional guidance for applying the rating formula.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also, Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by using the General Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

An evaluation of 60 percent, the maximum schedular rating, requires IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An evaluation of 40 percent requires IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent evaluation requires IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent evaluation requires IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  

In addition, several explanatory notes outline additional guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Plate V provides a pictorial of the normal range of motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V (2011).  

Service treatment records (STRs) associated with the claims file showed that the Veteran injured his back in July 1952 when he fell from a ladder.  Physical examination revealed multiple contusions to the back from T6 down over the sacrum.  The Veteran was placed on bed rest on a hard board and provided with codeine every 4 hours for severe pain.  X-rays of the back were negative for fracture.  The Veteran was returned to duty after three days of treatment.  

The Veteran filed his initial claim of service connection in October 2008.  At a VA examination in April 2009, the Veteran reported grade 4-6/10 back pain, 3 times per week, lasting hours.  The Veteran indicated that his back pain was precipitated by lifting and prolonged standing.  A review of systems revealed no history of urinary problems, no fecal incontinence, no erectile dysfunction, no paresthesia, no leg or foot weakness, no unsteadiness, and no falls.  

The Veteran also reported stiffness and decreased motion due to moderate pain.  The Veteran did not report flare-ups of his spinal condition and the examiner indicated that there were no incapacitating episodes of spine disease.  The Veteran was reportedly able to walk more than 1/4 mile, but less than 1 mile.  On inspection of the spine, posture, head position, and symmetry were normal.  Gait was normal.  There was no gibbus, kyphosis or list, but lumbar flattening was noted.  There was no lumbar lordosis, no scoliosis, no reverse lordosis.  There was no spinal ankylosis.  In addition, there was no spasm, atrophy, guarding, tenderness or weakness noted with respect to the thoracolumbar spine.  

With consideration of pain on motion, flexion was limited to 72 degrees.  Extension was limited to 8 degrees, left lateral rotation and left lateral flexion was 0 to 20 degrees each; and right lateral rotation and right lateral flexion was 0 to 18 degrees each.  Lasegue's sign was positive bilaterally.  X-rays from May 2005 were reviewed, and revealed slightly more than grade I spondylolisthesis of the body of L5 on S1 associated with marked narrowing of the disc space.  In addition, there was spondylolysis, probably bilaterally.  There were very small spurs of the anteriolateral margins of the bodies of the spine.  No other significant abnormality was identified.  The x-ray impression was spondylolisthesis and spondylolysis at L5-S1, with disc herniation remaining in the differential diagnosis.

With regard to the April 2009 examination, the diagnosis was degenerative disc disease of lumbar-sacral spine with spondylolisthesis, and spondylolysis; chronic mechanical low back pain.  

The examiner noted that the back disability had a mild effect on the Veteran's ability to shop; a moderate effect on the Veteran's ability to do chores and recreational activities; a severe effect on his ability to exercise; and it prevented engagement in sports.  

In a May 2009 addendum to the April 2009 VA examination, the examiner indicated a review of the claims file, and, opined that the Veteran's current back disability was as likely as not caused by the in-service injury.  

As noted above, the RO granted service connection for DDD of the lumbar spine with spondylolisthesis and spondylosis and chronic mechanical low back pain, and assigned an initial 10 percent rating pursuant to Diagnostic Code 5010-5242 effective October 28, 2008.  The Veteran appealed the initial rating assigned.  

The Veteran was subsequently afforded another VA examination in March 2012.  The examiner indicated a review of the claims file.  The Veteran reported moderate to severe pain that was sharp in nature, and which occurred continuously.  The factors intensifying the pain included bending, lifting, sitting and walking more than 300 feet.  The Veteran reported flare-ups that impact his back's function.  The Veteran estimated that his back function is impacted up to 60-70 percent due to flare-ups, which can occur as a result of walking, bending, lifting or sitting.  

The Veteran's range of motion was additionally limited by pain.  Flexion was limited to 30 degrees with consideration of pain.  The examiner also noted weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, interference with sitting, standing and/or weight bearing, and abnormal gait.  Motor examination was 1+ in all categories.  Although sensory examination noted decreased sensation in the feet and toes, the examiner opined that it was more likely secondary to diabetes.  Straight leg testing was positive.  

The examiner did, however, indicate that the Veteran had signs and/or symptoms of radiculopathy, mainly consisting of mild numbness in the right and left lower extremities.  The examiner indicated that the radicular pain was bilateral over L5 nerve root distribution.  The examiner also indicated that there was involvement of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The examiner concluded that the right side radiculopathy was severe and the left side radiculopathy was moderate.  

The examiner confirmed that the Veteran had intervertebral disc syndrome (IVDS); and, stated that he had experienced incapacitating episodes of IVDS for at least 6 weeks over the prior 12 months.  

The examiner also noted that arthritis was documented, but that the Veteran did not have a vertebral fracture.  X-ray findings noted a grade 2 anterospondylolisthesis of L5 on S1 similar to the findings from 2005.  In addition, there was bilateral spondylosis and marked narrowing of the L5-S1 disk space which had increased since the previous examination with bone on bone contact.  Also, there was increased narrowing of L1-2 disc space since 2005 with moderate anterior osteophytes.

No additional evidence was submitted by the Veteran to support his claim.  Additional VA outpatient treatment records were obtained and associated with the Veteran's Virtual VA Folder.  These records fail to demonstrate that the Veteran suffers from ankylosis of the lumbar spine or that he sought specific treatment for flare ups of his lumbar spine pain.  

It is also noted that the most recent supplemental statement of the case only indicated review and consideration of VA medical records dating to August 6, 2012.  Additional VA medical records were thereafter added to the Veteran's Virtual VA record.  As these records are not pertinent to the Veteran's low back disability, there is no need to obtain a waiver of agency of original jurisdiction review of the evidence pursuant to 38 C.F.R. § 20.1304(c) (2012).  

Given the evidence of record, the preponderance of the evidence is against an initial evaluation in excess of 10 percent for any period of time covered by the appeal prior to March 22, 2012.  As noted above, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine of not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a.

The Veteran's range of motion testing on forward flexion was to 72 degrees (including where pain began) during the April 2009 VA examination.  Although evidence of pain was found on range of motion testing in April 2009, these measurements (even taking into account the pain) are greater than 60 degrees, and there was no additional range of motion lost due to factors such as pain, fatigue, weakness, or lack of endurance following repetitive use.  The Veteran reported pain on walking and standing but did not report any additional functional limitations.  Thus, a disability evaluation of 20 percent is not warranted based on that portion of the rating criteria.  Moreover, the Veteran had no evidence of spasm, or evidence of painful motion that meets or more nearly approximates, the criteria for the assignment of the next higher 20 percent rating.  The examiner specifically indicated that there was no atrophy of muscles, no guarding, no spasm and no reported flare-ups.  

The Veteran has never argued that the examination of April 2009 was inaccurate, and the symptoms reported by the Veteran do not cause additional functional impairment that is not accounted for by the assignment of the 10 percent rating currently assigned prior to March 22, 2012.  The examination results are therefore adequate.  The examiner conducted a physical examination and provided sufficient information to allow the Board to render an informed determination as to the initial disability rating for the service-connected lumbar spine disability.  

The combined range of motion of the thoracolumbar spine is the sum of the measurements for forward flexion (90 degrees), extension (30 degrees), right and left lateral flexion (30 degrees each), and right and left rotation (30 degrees each).  See 38 C.F.R. § 4.71a, Note 2.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id.  The Veteran's combined range of motion in April 2009 was greater than 120 degrees, thus, a disability evaluation of 20 percent is not warranted based on that portion of the rating criteria.

Similarly, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis for any period of time covered by the appeal.  The Veteran was noted to have an lumbar flattening in April 2009, but his gait was noted to be normal and there were no spasms present.  In any event, there was no evidence of muscle spasm or guarding, scoliosis, or kyphosis at any time during the pendency of the appeal prior to March 22, 2012.  Thus, a disability evaluation of 20 percent is not warranted based on that portion of the rating criteria.

The Veteran is also not entitled to an evaluation of 40 percent, 50 percent, or 100 percent for any period of time covered by the appeal prior to March 22, 2012.  As noted above, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  

There is no evidence of record showing ankylosis of any kind or forward flexion of the thoracolumbar spine to 30 degrees or less to justify a disability evaluation in excess of 10 percent for any period of time covered by the appeal under the General Formula prior to March 22, 2012.

The Board has also considered whether the criteria set forth in Diagnostic Code 5243 for IVDS are applicable in this case.  In light of the Veteran's DDD, this criteria should be considered; however, the rating formula for IVDS makes clear that incapacitating episodes of a varying number of weeks during the past 12 months are required; and, that the incapacitating episodes must require bed rest prescribed by a physician.  In this case, the Veteran is not entitled to an evaluation in excess of 10 percent under the rating formula for IVDS prior to March 22, 2012, because the record does not reflect, nor does the Veteran allege any incapacitating episodes as defined by Diagnostic Code 5243 for the period of time prior to March 22, 2012.  

The Board has also considered whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7.  Prior to March 22, 2012, the Veteran's service-connected lumbar spine disability was manifested by evidence of painful limitation of motion, spondylolisthesis and spondylosis in the lumbar vertebrae consistent with degenerative changes, and mechanical low back pain, with positive Laseague's sign, indicating the possibility of a herniated disc as the cause of the Veteran's pain.  However, the April 2009 VA examiner found that the Veteran's range of motion of the lumbar spine was not additionally limited by pain beyond that which was indicated on the examination report.  For example, the examiner indicated that the Veteran could forward flex to 75 degrees, but with consideration of pain on motion, flexion was further limited to 72 degrees.  Likewise, pain additionally limited extension from 10 degrees to 8 degrees; pain additionally limited left lateral flexion and left lateral rotation from 22 and 23 degrees, respectively, to 20 degrees; and further limited right lateral flexion and right lateral rotation from 22 degrees to 18 degrees.  However, the examiner failed to appreciate any fatigue, weakness, or lack of endurance following repetitive use and the Veteran denied flare-ups.  Even taking into account the Veteran's subjective complaints of pain, the additional limitation of motion due to pain, and pain precipitated by walking more than one mile or on prolonged standing, the Veteran's symptoms do not more nearly approximate the rating criteria for the next higher evaluation.  Again, his assertions are competent, credible and probative and support the assigned 10 percent rating as the Veteran otherwise had range of motion to 72 degrees and a combined range of motion that was significantly greater than 120 degrees.    

Therefore, the evidence of record does not support a rating in excess of the currently assigned 10 percent evaluation for the period of time covered by the appeal that is prior to March 22, 2012.  See DeLuca, 8 Vet. App. at 206-7.  

Significantly, however, the findings on examination of March 22, 2012 paint a very different picture of the severity of the Veteran's service-connected back disability as of that date.  

According to the findings on examination dated March 22, 2012, the Veteran had flexion limited to 30 degrees when considering pain on motion.  Additionally, the examination report noted additional functional limitation after repetitive use, with weakened movement, excess fatigability, incoordination, instability, disturbance of locomotion and interference with sitting, standing and/or weight bearing.  The Veteran's gait was now described as abnormal and flare-ups were reported.  Significantly, the examiner confirmed a diagnosis of IVDS, and indicated that the Veteran had incapacitating episodes of IVDS for at least 6 weeks during the prior 12 month period.  This was not factually ascertainable until March 22, 2012.  It is noted that the VA medical records do not show that bed rest was prescribed and that there was treatment by a physician for at least six weeks during any one year period covered by this claim.  

Nevertheless, based on the examination findings of decreased range of motion to 30 degrees, with additional functional limitations, particularly with use and during flare-ups, the Veteran's symptoms more nearly approximate the rating criteria for the assignment of a 40 percent disability rating as of March 22, 2012, under the General Rating Formula.  The medical evidence is highly probative as to the severity of the Veteran's lumbar spine disability as a physical examination was conducted and the March 2012 examiner, in particular, assessed whether there was additional limitation due to the factors enunciated in Deluca.  During the last VA examination, unfavorable ankylosis of the thoracolumbar spine was not demonstrated.  Therefore, the evidence of record more nearly approximates the criteria for the assignment of a 40 percent rating, and therefore supports the RO's assignment of the 40 percent rating for the period of time covered by the appeal as of March 22, 2012, but not earlier.  See DeLuca, 8 Vet. App. at 206-7.  

Significantly, the Board is aware that the severity of the IVDS meets the criteria for the assignment of a 60 percent rating under Diagnostic Code 5242 for incapacitating episodes of IVDS having a duration of at least 6 weeks during a 12-month period.  However, the regulations make clear that under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by using the General Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  If the General Rating Formula is used, then all neurologic impairment is to be separately rated and combined with an orthopedic rating under the General Formula.  

In this case, the RO issued a rating decision during the pendency of this appeal by which an increased rating of 40 percent was assigned based on the orthopedic symptoms associated with the service-connected lumbar spine disability, to include DDD; and, the RO also granted service connection for radiculopathy of the right and left lower extremities, and assigned separate 20 percent ratings for each of those neurological symptoms associated with the lumbar spine disability.  

When all three ratings are combined based on the Combined Ratings Table at 38 C.F.R. § 4.25, the rating is 64 percent.  Although this rating is rounded down to 60 percent for payment purposes, the 64 percent rating is higher than the 60 percent rating that would be assigned if the Veteran's IVDS were to be rated solely based on incapacitating episodes.  Thus, the Board finds that the Veteran's lumbar spine disability is more appropriately rated based on the General Rating Formula.  

A rating higher than 40 percent for orthopedic manifestations associated with the service-connected lumbar spine disability for the period from March 22, 2012 is not for application in this case.  The medical evidence of record is completely negative for either favorable or unfavorable ankylosis during any period of time that is covered by this appeal from March 22, 2012.  As unfavorable ankylosis of the entire thoracolumbar spine is not demonstrated, the Veteran is not entitled to an evaluation in excess of 40 percent under the General Rating Formula for any period of time covered by this appeal from March 22, 2012. 

As noted above, the criteria set forth in Diagnostic Code 5243 for IVDS are applicable in this case and have been considered.  The Veteran meets the criteria for the assignment of a 60 percent rating, because the medical evidence of record indicates that, as of March 22, 2012, he has had incapacitating episodes of IVDS as prescribed by a doctor as requiring bed rest, for at least 6 weeks in a 12 month period; but, as explained above, when the Veteran's 40 percent rating for orthopedic manifestations is combined with the two 20 percent ratings for the neurologic manifestations, the combined rating is 64 percent, which is higher than 60 percent.  For monetary purposes, there is no difference because the Veteran's compensation is paid at a 60 percent rate regardless of which formula is assigned.  However, it is to the Veteran's advantage to have separate disability ratings assigned in this case because it allows for the possibility for increased ratings if the disability worsens; whereas if the lumbar spine disability were to be rated based on incapacitating episodes, then the Veteran would be rated at 60 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243, which is the maximum schedular evaluation provided under that diagnostic code.

Finally, there is no evidence that the manifestations of the Veteran's service-connected lumbar spine disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected lumbar spine disability are addressed by the relevant criteria discussed above.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  The criteria in the general rating formula specifically contemplates the Veteran's symptoms of pain, limited motion tenderness and muscle spasms.  Thus, the Veteran's back symptoms and objective manifestations are addressed by the rating criteria under which such disabilities are rated.  The Veteran reports severe pain, fatigue, stiffness, weakness, spasm, with flare-ups, with limitation of motion, which is contemplated by the schedular criteria.  The Veteran's pain on motion and flare-ups have also been considered in assigning the current rating.  There are no additional symptoms of his thoracolumbar disability that are not addressed by the rating schedule.  Separate grants of service connection with separate ratings have been established for the neurological abnormality associated with the back disability.  The rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

An initial disability evaluation in excess of 10 percent for the service-connected DDD of the lumbar spine is denied prior to March 22, 2012.  

A disability evaluation in excess of 40 percent from March 22, 2012 for the service-connected DDD of the lumbar spine is denied.  


REMAND

The Veteran asserted during the recent VA examination that he is unable to work due to his service-connected spine disability.  A request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The Veteran has raised the issue of entitlement to a TDIU.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

In this regard, the Agency of Original Jurisdiction (AOJ) should send the Veteran a duty-to-notify letter in compliance with 38 C.F.R. § 3.159 for the TDIU component of the increased evaluation claim.  This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim.  The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  He should also be requested to complete and return a TDIU form.

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1)Disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In this case, the Veteran's service-connected disability of the lumbar spine encompasses orthopedic manifestations rated as 40 percent disabling, and neurologic manifestations of the bilateral lower extremities, all stemming from the same etiology.  Thus, the Veteran's combined rating of 60 percent is considered as one disability for purposes of 38 C.F.R. § 4.16(a).  

At his VA examination in March 2012, the examiner noted that the Veteran considered himself unemployable in any capacity.  The examiner noted that the Veteran's service-connected lumbar spine disability had an impact on employment, but never opined as to whether the Veteran was unemployable.  

The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The record shows that the Veteran is not working and alleges primarily that his service connected lumbar spine disability, including the associated radiculopathy, prevents him from obtaining gainful employment.  Advise the Veteran of the information and evidence that would substantiate his claim for entitlement to TDIU.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159.  In addition, request that he complete a TDIU claim form, so that he can provide information pertaining to his education, work experience, and training.

2.  Schedule the Veteran for a VA examination by an appropriate examiner to determine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected lumbar spine disability, bilateral radiculopathy and hearing loss render the Veteran unable to obtain and/or maintain gainful employment, given his level of education and work history.  The Veteran's age may not be considered, and the fact that the Veteran was retirement eligible at the time he stopped working is also not relevant in determining whether his current back condition is of such severity that it renders him unable to obtain or maintain gainful employment.  

If any other examinations are deemed warranted in order to provide the requested opinions, additional examination(s) should be scheduled.  

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

3.  Ensure that the information provided in the examination report(s) satisfies the criteria above and, if not, return the report(s) as insufficient.  Then readjudicate the Veteran's TDIU claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


